Citation Nr: 0842032	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-41 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected bilateral hearing loss.  The current 10 percent 
evaluation was established based upon the results of a 
January 2005 VA examination.  At that time, the veteran 
received a diagnosis of mild to profound mixed hearing loss 
in the right ear, and hearing within normal limits to 1000 
Hertz then mild to severe sensorineural hearing loss in the 
left ear.  VA clinical records submitted since that time 
include an audiology note with associated comprehensive 
hearing testing conducted in July 2006.  As of July 2006, the 
veteran's right ear hearing loss was diagnosed as a moderate 
to profound mixed hearing loss, thus showing some increase 
since the January 2005 examination.  See VA audiology note, 
July 2006 compare with VA examination, January 2005.  

While the July 2006 results are not adequate for rating 
purposes, the results are indicative of an increase in 
severity of the veteran's hearing condition, particularly as 
the veteran's condition appears to be consistent with an 
exceptional pattern of hearing impairment as identified in 
38 C.F.R. § 4.86.  Therefore, a new VA examination for rating 
purposes is required to determine the current severity of the 
veteran's bilateral hearing loss. 

As a final matter, a review of the record reveals that the 
veteran has not received proper notice as defined by recent 
case law.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Corrective notice must be sent.

While further delay is regrettable, due process 
considerations require such actions.  Accordingly, the case 
is REMANDED for the following:

1.  Provide the veteran with adequate 
notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
notice should also include at least 
general notice with respect to the 
requirements of 38 C.F.R. §§ 4.85 and 
4.86, for a rating higher than the 10 
percent currently assigned.

2.  Schedule the veteran for a new VA 
audiological examination for rating 
purposes, such that the current severity 
of the veteran's hearing loss may be 
established.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




